DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear of whether “a GNSS positioning time, a precise positioning value” are information of the external terminal or of the apparatus.
Regarding claim 1, how and in what manner “a precise positioning value” is determined is unclear and not readily understood.
Regarding claim 1, since “a GNSS positioning value of the apparatus” and “a GNSS positioning value of the external terminal” are both claimed, it is unclear of “the GNSS positioning value” in lines 7-8 and in lines 10-11 belong to the apparatus or the external terminal.

Regarding claims 3 and 5-6, the terms “piece” and “pieces” render the claim indefinite.  It is not clear of what encompasses and is meant by the terms “piece” and “pieces”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 5, how and in what manner the corrected location of the apparatus is calculated “using interpolation depending on the calculated distance” is unclear and not readily understood.
Regarding claim 7, it is unclear of whether “a GNSS positioning time, a precise positioning value” are information of the external terminal or of the apparatus.
Regarding claim 7, how and in what manner “a precise positioning value” is determined is unclear and not readily understood.
Regarding claim 7, since “a GNSS positioning value of the apparatus” and “a GNSS positioning value of the external terminal” are both claimed, it is unclear of “the GNSS positioning value” in line 6 and in line 9 belong to the apparatus or the external terminal.
Regarding claim 8, it recites the limitation “the positioning time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear of whether “the positioning time” is information of the external terminal or of the apparatus.
Regarding claims 9 and 11-12, the terms “piece” and “pieces” render the claim indefinite.  It is not clear of what encompasses and is meant by the terms “piece” and “pieces”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.

Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Biacs et al (US 6,229,478).


    PNG
    media_image1.png
    720
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    659
    469
    media_image2.png
    Greyscale


Regarding claim 1 and as best understood, Biacs et al disclose in Fig 1 and 7 above an apparatus (i.e. rover unit 104 of Fig 1) for precise position correction using a positioning difference, the apparatus comprising:
a first distribution information obtaining unit gathering first distribution information from an external terminal (i.e. reference stations 102a-102d of Fig 1; steps 702, 704, 706 of Fig 7) (col 7, line 31 – col 10, line 43);
a global navigation satellite system (GNSS) receiver obtaining a GNSS positioning value of the apparatus (i.e. position generation engine 600 in conjunction with transceiver antenna 606 
a positioning correcting unit (i.e. server 100 of Fig 1) obtain a corrected location of the apparatus by correcting the GNSS positioning value using the gathered first distribution information, wherein the first distribution information (i.e. stored in reference data cache 202 of the server station 100 in Fig 3) includes a GNSS positioning value (i.e. reference station coordinates) of the external terminal (col 7, lines 34-36), a GNSS positioning time (i.e. current GPS time) (col 9, line 7), a precise positioning value (i.e. reference positions) (col 9, line 8), and a positioning difference between the GNSS positioning value and the precise positioning value (i.e. differential correction data; steps 710, 712, 714 of Fig 7) (col 11, line 39 – col 12, line 53).
Biacs et al do not the apparatus is the unit including a positioning correcting unit to obtain a corrected location of the apparatus as claimed.  Instead, Biacs et al teach that the apparatus (i.e. rover unit 104) communicates and transmit the GNSS position information to the server 100 (i.e. steps 708, 710 of Fig 7) and the server 100 corrects the location of the rover unit 104 and communicates the corrected location back to the rover unit 100 (i.e. steps 712, 714 of Fig 7) (col 10, line 44 – col 12, line 53).  It would have been an obvious matter including a positioning correcting unit in the apparatus to obtain a corrected location of the apparatus as claimed for user’s preference in design flexibility and suitability based on his/her intended use, since Applicant has not disclosed that including a positioning correcting unit in the apparatus to obtain a corrected location of the apparatus as claimed solves any stated problem.  It appears that the invention would perform equally well with a server including a positioning correcting unit in the apparatus to obtain a corrected location of the apparatus and communicates such corrected location to the apparatus as taught by Biacs et al.
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Biacs et al disclose a second distribution information generating unit generating second distribution information broadcast to an outside of the apparatus (i.e. broadly reads on the server 100), wherein the second distribution information includes the GNSS positioning value of the apparatus and the positioning time, the corrected location of the apparatus, and a positioning difference between the corrected location of the apparatus and the GNSS positioning value of the apparatus (i.e. steps 708, 710, 712 of Fig 7) (col 10, line 44 – col 12, line 24).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding the method claims 7-8, the claims are rejected for similar reasons as stated in the apparatus claims 1-2 above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3-6 and 9-12 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,429,808 discloses a cellular network protocol which maintains the reliability of assisted GPS based positioning.  An Integrity Monitor (IM) informs mobile stations, their users, or networks of measurement quality and it warns them of failing and failed GPS satellites by isolating them from the effects of these failures.  Whenever an unhealthy satellite is detected, its corresponding assistance data will be excluded for delivery or for position determination.  In other words, there are two specific aspects to the Integrity Monitor (IM).  For DGPS users, it predicts the reliability or quality of the DGPS corrections.  For all users, it isolates the mobile position calculation from the effects of GPS satellite failures.  The UDRE parameter, nominally output by a reference DGPS receiver, is used to communicate the DGPS quality information, and DGPS corrections are simply excluded for failed satellites.  For autonomous GPS users, a special integrity message is required and defined to communicate the satellite failure status information.
US 2004/0189515 discloses a hybrid satellite positioning system determines the position of a mobile terminal.  The system is hybrid in that it uses GPS satellites together with other satellites not meant for positioning to achieve a position fix.  It is advantageous in urban areas, where it is difficult to see enough GPS satellites, but many direct broadcast (DBS) satellites signals are available, the DBS signals can be used in place of GPS signals to achieve a fix.  The 
US 7,623,871 discloses techniques to determine a position estimate for a wireless terminal.  An accurate position estimate for the initially obtained (e.g., based on a first (accurate) position determination sub-system).  For each of one or more transmitters (e.g., base stations) in a second (less accurate) position determination sub-system, an "expected" pseudo-range is computed based on the accurate position estimate for the terminal and the base station location, a "measured" pseudo-range is also obtained, and a pseudo-range residual is then determined based on the expected pseudo-range and the measured pseudo-range.  Therefore, to determine an updated position estimate for the terminal, measured pseudo-ranges are obtained for a sufficient number of transmitters.  The measured pseudo-range for each base station may be corrected based on the associated residual.  The updated position estimate is then determined based on the corrected pseudo-ranges for these transmitters.
US 7,688,261 discloses a method and system for enabling a more robust detection, acquisition and positioning solution capability for a GPS device.  The system and method uses GPS satellite ranging signals based on a simultaneous, all-in-view coherent PRN code signal processing scheme, rather than acquisition of GPS signals one at a time, in order to predict a 
US 9,405,010 discloses a method of calculating a geospatial position by a mobile device by monitoring with the mobile device a first control channel from a first cell of a cellular communications system; monitoring with the mobile device a second control channel from a second cell of the cellular communications system at the same time as the first cellular control channel; receiving with the mobile device a first correction value sent over the first control channel; receiving with the mobile device a second correction value sent over the second control channel; receiving with the mobile device a signal from a global navigation satellite system; calculating with the mobile device the geospatial position based upon the signal from the global navigation satellite system and at least one of the first correction value and the second correction value.
US 2020/0057162 discloses a position measuring system includes: a connection destination candidate selecting unit which selects a connection destination candidate for each of a plurality of route coordinates on a route included in route information, on the basis of the distance between each of the plurality of route coordinates and reference stations included in a reference station list; and a connection destination information generating unit which determines a connection destination for which to acquire the correction information, on the basis of prescribed determining criteria, from among the connection destination candidates selected by 
US 2021/0072405 discloses an apparatus and method for generating distribution information may include periodically generating GNSS information including GNSS positioning information and a positioning time, generating image information including an image of at least one or more facility object, at the positioning time, while a vehicle drives, obtaining precise positioning information for a capturing position at the positioning time based on the image information, a high-definition map, and the GNSS information, calculating a positioning difference which is a difference between the GNSS positioning information and the precise positioning information, and generating distribution information including the GNSS information, the positioning difference, and the precise positioning information.  The high-definition map includes information for feature point spatial coordinates and a property for each facility object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646